McRAE, Justice,
dissenting:
Because I disagree with the majority’s conclusion that Spradlin’s injuries did not arise from the “ownership, maintenance or use” of an uninsured motor vehicle, I respectfully dissent. The language of Spradlin’s uninsured motorist policy with Atlanta Casualty Company therefore impermissibly limits the coverage intended by the Mississippi Uninsured Motorist Act, Miss.Code Ann. Sec. 83-11-101.1
The Uninsured Motorist Act provides that any automobile liability policy must contain an endorsement or provisions
undertaking to pay the insured all sums which he shall be entitled to recover as damages for bodily injury or death from the owner or operator of an uninsured motor vehicle, within limits which shall be no less than those set forth in the Mississippi Motor Vehicle Safety Responsibility Law ...
Miss.Code Ann. Sec. 63-15-43(2)(b), the Motor Vehicle Safety Responsibility Law, provides that an automobile owner’s liability insurance policy
shall pay on behalf of the insured named therein and any other person, as insured, using any such motor vehicle or motor vehicles with the express or implied permission of such named insured, all sums which the insured shall become legally obligated to pay as damages arising out of the ownership, maintenance or use of such motor vehicle ...
Neither statute imposes the limitations set forth by the majority, which would allow a distinction between those injuries caused by accident or negligence and those caused by an intentional act. Further, in terms of the “arising out of’ language found in the statute as well as in the Atlanta Casualty, a gunshot fired from a passing automobile arises from the ownership, maintenance or use of an automobile just as if Spradlin had been injured by debris flying another vehicle. Accordingly, he should be entitled to recover under his uninsured motorist policy.

. For the same reasons, I likewise would find the language of Spradlin's State Farm policy to im-permissibly narrow the intent of the UM statute. See Spradlin v. State Farm Mutual Automobile Insurance Co., 650 So.2d 1383 (Miss.1995).